795 F.2d 887
Randall L. BEISLER and Judith K. Beisler, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 85-7222.
United States Court of Appeals,Ninth Circuit.
July 30, 1986.

Deborah M. Regan, Robert V. Atmore, Lindquist & Vennum, Minneapolis, Minn., for petitioners-appellants.
John Griffin, Michael Paup, Glenn Archer, Washington, D.C., for respondent-appellee.
Prior report:  787 F.2d 1325.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN and THOMPSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.